DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 9 Mar 2020.

Amendments Received
Amendments to the claims were received and entered on 8 Jun 2020.

Status of the Claims
Cancelled: 3 and 5–19
Examined herein: 1, 2 and 4

Priority
Claim 1 is not fully supported by the disclosure of 11/632746, because the '746 application does not teach immunoassays of anti-RF immunoglobulins, or of anti-CCP immunoglobulins.  The instant claims are therefore examined as though they had an effective filing date of 15 Mar 2013, the filing date of the instant application.

Withdrawn Rejections
All rejections of claim 3 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 1, 2 and 4 under 35 USC § 103 over Lamont, Piasio and Bas is hereby withdrawn in view of Applicant's amendments, and persuasive argument that "Bas does not disclose rheumatoid factor-IgG or anti-cyclic citrullinated peptide-IgA" (Reply of 29 Oct 2020, p. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lamont, et al. (WO 03/031976; previously cited); Piasio, et al. (US 4,098,876; previously cited); and Walsh, et al. (US 2009/0265116).
The explanation of the correspondence among Lamont, Piasio and the claim limitations is substantially similar to that presented in the previous Office action.
With respect to claim 1, Lamont teaches a quantitative solid-phase immunoassay comprising:
a.	"contacting the sample with a device that comprises one or more first reaction sites which comprise a first ligand having affinity for the first analyte, and a series of second reaction sites each comprising different known concentrations of an immobilised second analyte" (p. 2, ll. 16–19); "the first and second analytes may be the same" (p. 2, ll. 28–29); the device comprising:
i.	"array of discrete first reaction sites, each reaction site comprising an immobilised first … molecule that has affinity for the first analyte" (p. 2, ll. 8–9); the analyte may itself be an antibody (p. 4, ll. 22–23)
e.g. p. 7, ll. 3–9)
iii.	"series of second reaction sites with different known concentrations of [the] second analyte" (p. 2, ll. 9–10); again, the "second analyte" may be an antibody, and may be the same antibody captured by the capture antibodies of the first array
iv, v.	again, the device can also comprise other arrays with quantitative standards for a different analyte antibody (e.g. p. 7, ll. 3–9)
the device is designed such that "each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17); "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample … allows all reactions to be initiated together" (p. 3, ll. 8–11), which necessitates that they be exposed to the sample solution simultaneously
b.	"measuring the amount of second and third ligands bound onto the support" (p. 2, l. 25); the "second and third ligands" are labeled antibodies that bind to the analyte (p. 2, ll. 21–23); the "second ligand" binds to the analyte from the sample, and the third ligand binds to the analyte in the calibration arrays (loc. cit.), but in the case where the analyte in the sample and the immobilized analyte in the calibration spots on the array are the same analyte, then the second and third ligands are in fact the same ligand; Lamont shows that the measurements are obtained from photomicrographs of the entire array (e.g. Figs. 1–4), so all measurements are obtained "simultaneously" (cf. p. 1, ll. 21–26)
c.	"measurement of the third ligand is used to establish a calibration curve …"
e.g. p. 7, ll. 14–17)
e.	"each of the reaction sites that make up the calibration system are on the same support, and are not separated by walls or barriers that prevent the sites being in contact with the same fluid sample" (p. 5, ll. 15–17) and "placing the calibration control reaction on the same support as used to detect the presence of a target analyte in a biological sample, reduces the need for separate supports and allows all reactions to be initiated together" (p. 3, ll. 8–11)
f.	 "removing any unbound second and third ligands" (p. 2, l. 24), which suggests that the labeled ligands are present in excess relative to the analytes to which they bind
Lamont teaches a "forward sandwich" immunoassay in which the assay device is incubated with the sample, then washed, then incubated with the labeled antibodies; the instant claims are directed to a "reverse sandwich" immunoassay in which the sample is incubated with labeled antibodies, then the sample of labeled analytes is incubated with the assay device.
Piasio teaches reverse sandwich immunoassays on solid substrates, in which the sample and labeled antibody are incubated together, then the sample/labeling solution is incubated with the immobilized capture antibody (3:14–17).  The amount of the labeled captured analytes are then measured and standard curves can be used to determine the concentration of each analyte in the sample (5:21–6:9).  Piasio further teaches that "the incubation medium may contain free label in excess of that required to complex with the antigen" (5:6–8), consistent with the teaching of excess labeled antibody in Lamont.  Piasio teaches that "by reversing the steps of known solid phase sandwich assays, we have found that a higher degree of sensitivity is possible and additionally tedius [sic] and time consuming intermediate wash step is eliminated" (2:50–54), and that the reverse sandwich 
Lamont teaches that multiplex detection is advantageous and that it can be accomplished using a labeled antibody specific for each antigen.  Neither the labeled antibodies nor the capture antibodies on the substrate will cross-react with each other or other analytes.  So the combination of Lamont and Piasio suggests that a microarray reverse sandwich immunoassay can advantageously be performed by adding labeled antibodies for each antigen to the sample solution at the same time, thereby forming multiple labeled analytes in the same detection mixture that can be incubated with the capture antibodies on the substrate and detected simultaneously.
Lamont teaches that the calibration standards can include human IgM antibody (p. 5, ll. 31–32) and human IgG antibody (p. 6, ll. 11–12).  Neither Lamont nor Piasio teaches the specific antibodies of anti-RF IgA, IgG and IgM, or anti-CCP IgA or IgM.  Neither Lamont nor Piasio teaches capture spots with rheumatoid factor and cyclic citrullinated peptide.
Walsh teaches "methods for predicting the likelihood of development of rheumatoid arthritis for individuals that present with recent-onset undifferentiated arthritis" (Abstract).  "According to the present invention, the presence of anti-MCV antibody in an individual with UA [undifferentiated arthritis] is indicative of the risk of the individual for developing RA [rheumatoid arthritis]" (0041).  "According to another embodiment of the present invention, in addition to detecting the presence or absence of anti-MCV antibodies, one or more additional clinical markers can be used in combination with the clinical marker of anti-MCV for predicting the risk of an individual for developing RA" (0042).  "In yet another embodiment, the additional clinical marker includes antibodies against any citrullinated proteins or polypeptides, e.g., antibodies against cyclic citrullinated proteins (CCP)" (0043) and "the anti-CCP antibodies (anti-CCP1, anti-CCP2, anti-CCP3) may be of any isotype, including IgG (e.g., IgG1, IgG2, IgG3 and IgG4), IgA and IgM" (0045).  "In yet another embodiment, the additional clinical marker e.g. IgG, IgA)" (0047).  Hence, Walsh teaches that a diagnostic assay for rheumatoid arthritis may include assaying for anti-RF and anti-CCP antibodies, and specifically the IgA, IgG and IgM isotypes of both these antigens.  Walsh teaches that "antibodies can be detected via any suitable methods known or later developed, e.g., enzyme-linked immunosorbent assay (ELISA), … etc." (0054).
The immunoassay device of Lamont and Piasio can be used to perform the rheumatoid arthritis diagnostic assay of Walsh.  To detect anti-CCP immunoglobulins, the first capture antigen should be cyclic citrullinated peptide; the corresponding calibration standards should be the anti-CCP immunoglobulins themselves, including anti-CCP IgA, anti-CCP IgG and anti-CCP IgM.  To detect anti-RF immunoglobulins, the second capture antigen should be rheumatoid factor; the corresponding calibration standards should be the anti-RF immunoglobulins themselves, including anti-RF IgA, anti-RF IgG and anti-RF IgM.  Hence, using the assay device of Lamont and Piasio to diagnose rheumatoid arthritis as taught by Walsh results in the claimed invention.
With respect to claim 2, Lamont teaches detecting and quantifying a plurality of analytes simultaneously on a single device (p. 7, ll. 1–25).
With respect to claim 4, Lamont, Piasio and Walsh both teach that the sample is a biological sample.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, one of ordinary skill in the art would have been motivated to use a reverse sandwich immunoassay with the device of Lamont, instead of a forward sandwich immunoassay, because Piasio teaches that a reverse sandwich immunoassay is more sensitive and advantageously eliminates a tedious washing step.  Given that Piasio teaches that the reverse assay is a 
Said practitioner also would have been motivated to use the assay system of Lamont and Piasio to predict an individual's risk of rheumatoid arthritis, as taught by Walsh, because the immunoassay system of Lamont and Piasio is a simple, integrated, accurate, single-step immunoassay.  Given that the system of Lamont and Piasio can be adapted to any kind of immunoassay, and that Walsh teaches that the rheumatoid arthritis prediction can be made using any kind of immunoassay, said practitioner would have readily predicted that the combination would successfully result in a method of using an immunoassay device as described, including calibration spots with anti-RF and anti-CCP immunoglobulins, and capture spots with rheumatoid factor and cyclic citrullinated peptide.  The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631